Citation Nr: 0834882	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for Raynaud's Syndrome.

4.  Entitlement to service connection for ischemic heart 
disease, to include atherosclerotic heart disease, the 
residuals of myocardial infarction, angioplasty, hypertensive 
heart disease, and hypertension, including as secondary to 
the veteran's service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The September 2004 rating decision considered and denied 31 
issues.  The veteran's December 2004 notice of disagreement 
did not specify which of these issues he wished to appeal.  
The RO contacted the veteran and asked that he clarify the 
issues.  In an April 2005 reply, the veteran listed the 
issues noted on the first page of this decision.  
Subsequently, a statement of the case addressing these issues 
was provided to the veteran, and the veteran submitted a 
December 2005 substantive appeal.  Therefore, the remaining 
issues denied in the September 2004 rating decision are not 
before the Board.  

The veteran's representative notes that the medical evidence 
is suggestive of possible diabetic neuropathy and peripheral 
vascular disease secondary to diabetes.  The issues of 
service connection for these disabilities have not been 
addressed by the RO, and they are referred for appropriate 
action. 

The issue of entitlement to service connection for ischemic 
heart disease and associated disabilities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.



FINDINGS OF FACT

1.  There is no evidence of anxiety during service, or of a 
relationship between the veteran's current diagnosis of 
anxiety and active service.  

2.  There is no evidence of GERD during service, or of a 
relationship between the veteran's current complaints of GERD 
and active service.  

3.  The veteran does not have a current confirmed diagnosis 
of Raynaud's Syndrome. 


CONCLUSIONS OF LAW

1.  Anxiety was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007). 

2.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007). 

3.  Raynaud's Syndrome was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 FR 23353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran was provided with VCAA notice 
letters in June 2003 and September 2003.  These letters told 
the veteran what evidence was needed to substantiate his 
claims for service connection.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.   

As for the notification required by Dingess, veteran status 
has been established, and is not at issue in this case.  The 
June 2003 and September 2003 letters provided information 
regarding the existence of a current disability and a 
relationship between that disability and active service.  
These notifications were prior to the initial adjudication of 
the veteran's claims.  The veteran did not receive notice 
pertaining to disability ratings and effective dates until 
June 2007, and his case has not been readjudicated since that 
time.  However, as his claims for service connection are 
being denied, no disability rating or effective date will be 
assigned; therefore, no possible harm can result from the 
failure to provide the veteran with this information in a 
timely fashion.  The Board concludes that the duty to notify 
has been completed.  

The Board further finds that the duty to assist has also been 
completed.  All private and VA treatment records identified 
by the veteran have been obtained.  The veteran has been 
afforded all necessary VA examinations, and pertinent 
opinions were expressed by the examiner.  The veteran has 
declined his right to a hearing.  The Board finds that these 
appeals are ready for adjudication.  

Service Connection Legal Criteria

The veteran contends that he has developed anxiety, GERD, and 
Raynaud's Syndrome as a result of active service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If Raynaud's disease becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of this disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service Connection for Anxiety

The veteran argues that his experiences in Vietnam have 
contributed to the development of anxiety.  

At this juncture, the Board notes that claims for entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), chronic adjustment disorder, and an organic mental 
disorder due to decline in health were each denied in the 
same September 2004 rating decision that denied entitlement 
to service connection for anxiety.  However, the veteran did 
not identify these as issues he wished to appeal, and they 
will not be addressed by the Board. 

The Board finds that entitlement to service connection for 
anxiety is not warranted.  There is no evidence of anxiety 
during service, or of a relationship between the veteran's 
current diagnosis of anxiety and active service.  

The veteran's service treatment records are negative for 
evidence of treatment for, or a diagnosis of, anxiety.  The 
psychiatric portion of the examination was normal at the June 
1967 discharge examination.  

The initial post service evidence of anxiety is found in 
March 1995 private medical records.  These show that the 
veteran had undergone an angioplasty in February 1995, but 
that he had done poorly since that time with marked anxiety 
and nervousness.  

March 1999 hospital records show that the veteran was 
admitted after experiencing some angina.  The history of an 
angioplasty was noted.  The final diagnoses included anxiety.  
These records were signed by the veteran's private doctor, 
A.J. 

August 2000 private treatment records include a diagnosis of 
situational stress and anxiety related to family problems.  

A November 2001 letter from the veteran's private doctor, 
A.J., notes that the veteran's disabilities include chronic 
anxiety.  The doctor opined that service connection should be 
established for diabetes and any other secondary condition.  
He did not express an opinion as to a relationship between 
diabetes and anxiety.  

The veteran was afforded a VA psychiatric examination in July 
2003.  The veteran's claims folder was reviewed and his 
medical history noted.  Following the mental status 
examination, the diagnoses were panic disorder without 
agoraphobia.  His social stressors included loss of 
occupation, significant financial difficulty, and conflict 
among members of his significant support group.  

A November 2004 letter from A.J. again notes that the veteran 
was diagnosed as having diabetes in 1997, and that his other 
disabilities include chronic anxiety.  
Dr. A.J. opined that the veteran was at risk for several 
complications due to diabetes.  Chronic anxiety was not 
included as one of these complications.  

This evidence demonstrates that chronic anxiety was not 
demonstrated during service or until at least 28 years after 
discharge from service.  Furthermore, none of the doctors who 
have diagnosed or treated the veteran's chronic anxiety have 
related this disability to either active service or the 
veteran's service-connected disability.  Therefore, without 
evidence of anxiety during service, and without evidence of a 
relationship between the veteran's anxiety and active 
service, a preponderance of the evidence is against the claim 
for service connection.  

In reaching this decision, the Board recognizes the veteran's 
sincere belief that the stressful situations during service 
he has described contributed to the development of his 
chronic anxiety.  However, the veteran is not a physician, 
and he is not qualified to express a medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Service Connection for GERD

The Board finds that entitlement to service connection for 
GERD is not warranted.  There is no evidence of GERD during 
service, or of a relationship between the veteran's current 
diagnosis of GERD and active service.  The veteran's service 
treatment records are entirely negative for treatment or 
diagnosis of GERD.  

The initial evidence of GERD is found in private treatment 
records dated March 1999, when the veteran was seen for pain 
in his chest.  The impression included chest pain that might 
be coronary, and probable GERD.  

The veteran was afforded a VA heart examination in April 
2006.  He was noted not to have any gastrointestinal symptoms 
that were related to diabetic gastroporesis, but he did have 
a history of GERD.  

This evidence demonstrates that GERD was not demonstrated 
during service or until at least 32 years after discharge 
from service.  The current medical evidence includes 
impressions of "probable" GERD, and GERD by history without a 
current confirmed diagnosis.  However, none of the doctors 
who have discussed the veteran's claimed GERD have related 
this disability to either active service or the veteran's 
service connected diabetes.  In fact, the April 2006 VA 
examiner specifically notes that the veteran does not have 
any gastrointestinal disabilities secondary to diabetes, then 
notes the veteran's history of GERD in a manner which suggest 
it is independent of the diabetes.   Therefore, without 
evidence of GERD during service, and without evidence of a 
relationship between the veteran's GERD and active service, a 
preponderance of the evidence is against the claim for 
service connection.  

In reaching this decision, the Board recognizes the veteran's 
sincere belief that he has GERD, and that it is related to 
either active service or his service connected diabetes.  
However, the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Service Connection for Raynaud's Syndrome

The service treatment records are negative for evidence of 
Raynaud's Syndrome during service.  There is also no evidence 
of Raynaud's Syndrome during the first year after discharge 
from service.  

The post-service medical records contain the veteran's 
complaints of coldness of his hands and feet; however, the 
records do not contain a diagnosis of Raynaud's Syndrome.  An 
August 2003 VA examination report notes the veteran's 
reported "Reynaud's" (examiner's quotes), but found that this 
was actually suggestive of early peripheral vascular disease.  
The examiner added that this was not diabetic neuropathy 
because his sensation was intact to fine filament testing.  

In short, the medical records do not reflect that the veteran 
has a current confirmed diagnosis of Raynaud's Syndrome.  The 
Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that the VA Secretary's 
and Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and, 
therefore, the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

Therefore, as there is no evidence of Raynaud's Syndrome 
during service, and no evidence of a current confirmed 
diagnosis of Raynaud's Syndrome, a preponderance of the 
evidence is against the claim for service connection. 


ORDER

Service connection for anxiety is denied. 

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for Raynaud's Syndrome is denied.


REMAND

The veteran contends that his heart disease and associated 
complications have developed secondary to his service-
connected diabetes mellitus.  The veteran's representative 
has further argued that, even if the veteran's diabetes did 
not initiate the development of heart disease, the diabetes 
still served to aggravate the heart disease.  The 
representative has raised the possibility of an additional 
examination in order to obtain an opinion regarding the 
possibility of aggravation.  

Secondary service connection may also be established for a 
non-service-connected disability that is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A record review shows that the veteran was afforded a VA 
heart examination in April 2006.  The examiner opined that 
the veteran's service-connected diabetes did not cause his 
coronary artery disease, on the basis that the coronary 
artery disease existed many years before the development of 
diabetes; however, the examiner then added that diabetes may 
contribute to hypertension and coronary artery disease, 
without opining as to whether or not such aggravation was 
present in the veteran's case.  An August 2003 VA examination 
reached a similar opinion but also failed to address the 
question of aggravation.  Therefore, the Board believes that 
an additional examination is necessary in order to obtain 
such an opinion.  

The record also contains a November 2004 letter from the 
veteran's private doctor, A.J., in which he notes that the 
veteran was diagnosed as having diabetes mellitus in 1997.  
He writes that the veteran's diabetes is to a very large 
degree responsible for the development of other problems 
including ischemic heart disease; however, A.J. does not 
explain how the veteran's diabetes was responsible for the 
development of heart disease even though the heart disease 
preceded the diagnosis of diabetes by several years.  The 
Board believes that the veteran should be afforded an 
opportunity to contact A.J. in order to provide him an 
opportunity to request a clarification of his opinion, to 
include whether or not the veteran's heart disease was 
aggravated by his service-connected diabetes.  

Accordingly, the issue of service connection for heart 
disease, including as secondary to service-connected diabetes 
mellitus, is REMANDED for the following action:

1.  The veteran should be afforded a VA 
heart examination.  The claims folder 
must be provided to the examiner for 
use in the study of this case.  All 
indicated tests and studies should be 
conducted.  

The examiner should provide a current 
diagnosis or diagnoses for the 
veteran's disorders of the heart and 
cardiovascular system, variously 
claimed by the veteran, that include 
ischemic heart disease, to include 
atherosclerotic heart disease, the 
residuals of myocardial infarction, 
angioplasty, hypertensive heart 
disease, and hypertension.

For each heart disease or 
cardiovascular disease diagnosed, the 
examiner is requested to offer the 
following opinion: Is the diagnosed 
heart disease or cardiovascular disease 
at least as likely as not (50 percent 
or greater probability) related to 
(caused or aggravated by) the service-
connected diabetes mellitus?  The bases 
for all opinions should be included. 

2.  The veteran should be afforded an 
opportunity to contact A.J., his 
private doctor, and request bases to 
support the opinion that the veteran's 
heart disease developed secondary to 
his service-connected diabetes 
mellitus, even though the diabetes was 
first diagnosed years after the 
discovery of heart disease.  Dr. A.J. 
should also be provided an opportunity 
to express an opinion as to whether it 
is as likely as not that the veteran's 
heart disease was aggravated by his 
service connected diabetes.  The 
veteran should be notified that with 
his permission, VA will contact Dr. 
A.J. on his behalf and request this 
information.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


